DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Lee et al. (US 2013/0040862), hereinafter “Li”.
Regarding claim 1, Lee discloses a surface enhanced luminescence (SEL) sensor (abstract, Figs. 1, 2) comprising: 
a substrate (Fig. 1, 2, ref 110); 
a cluster of at least three nano fingers extending from the substrate (Fig. 1D, refs 115, paragraph [0031]), the nano fingers of the cluster having different geometries (paragraph [0035], as shown in Fig. 2C), wherein a first nano finger has a size and shape different from a second nano finger (paragraphs [0011], [0035], “a random distribution of different size structures” Fig. 2C is a line drawing of a photomicrograph.  The figure shows different shapes, for example, each pillar twists differently, and the cross section of each top is different.  This is due to the random arranging during formation) so as to bend into a closed state such that each of the nano fingers of the cluster are linked to one another (paragraph [0018], “poles are each attached to the substrate at one end 115 a and lean in to each other at an angle to touch at their tips their other end 115 b”).
Regarding claim 2, Li discloses wherein each one of the at least three nano fingers of the cluster extends along an axis, the nano finger having an asymmetric cross sectional shape relative to the axis, wherein the shape changes along the axis (as shown in Fig. 2C).
Regarding claim 3, Li discloses wherein the nano finger comprises a first side on a first side of the axis forming an angle greater than 90° with the substrate and a second side on a second side of the axis forming an angle of less than or equal to 90° with the substrate (as shown in Figs. 2C, 1A-D).
Regarding claim 4, Li discloses wherein the nano finger comprises a first side on a first side of the axis forming an angle less than 90° with the substrate and a second side on a second side of the axis forming an angle of at least 90° with the substrate (as shown in Figs. 2C, 1A-D).
Regarding claim 5, Li discloses wherein the axis extends perpendicular to the substrate (as shown in Figs. 2C, 1A-D).
Regarding claim 6, Li discloses wherein the axis extends obliquely with respect to the substrate (as shown in Figs. 2C, 1A-D).
Regarding claim 14, Li discloses a surface enhanced luminescence (SEL) sensor (abstract, Figs. 1, 2) comprising: 
a substrate (Fig. 1, 2, ref 110); and 
a cluster of nano fingers (Fig. 1D, refs 115, paragraph [0031]), wherein a first nano finger has a size and shape different from a second nano finger (paragraphs [0011], [0035], “a random distribution of different size structures” Fig. 2C is a line drawing of a photomicrograph.  The figure shows different shapes, for example, each pillar twists differently, and the cross section of each top is different.  This is due to the random arranging during formation), wherein the 
Regarding claim 16, Li discloses a surface enhanced luminescence (SEL) sensor (abstract, Figs. 1, 2) comprising: 
a substrate (Fig. 1, 2, ref 110); and 
a cluster of at least three nano fingers extending from the substrate (Fig. 1D, refs 115, paragraph [0031]), the fingers of the cluster having different geometries (paragraph [0035], as shown in Fig. 2C), wherein each nano finger has an asymmetric cross-sectional geometry (paragraphs [0011], [0035], “a random distribution of different size structures” Fig. 2C is a line drawing of a photomicrograph.  The figure shows different shapes, for example, each pillar twists differently, and the cross section of each top is different.  This is due to the random arranging during formation), wherein a cross sectional area of the nano finger increases along a vertical height of the nano finger so as to bend into a closed state such that each of the nano fingers of the cluster are linked to one another (Each finger is segmented, as shown by the lines, while the top has a smaller cross section than the base, some middle cross sections are increasing along the vertical height and some cross sections are decreasing along the vertical height).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above.
Regarding claim 7, Li teaches wherein the at least three nano fingers of the cluster comprise: 
the first nano finger having a first width (as shown in Figs. 1, 2C); 

a third nano finger having a third width (as shown in Figs. 1, 2C).
Li is silent regarding the third width greater than the first width and greater than the second width, wherein the third nano finger is spaced from each of the first nano finger and the second nano finger by a second distance of no greater than one-half the first distance.
However, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to include wherein the third width greater than the first width and greater than the second width, wherein the third nano finger is spaced from each of the first nano finger and the second nano finger by a second distance of no greater than one-half the first distance as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). One would chose the
claimed spacing in order to allow the nano fingers to touch when bending, giving a more enhanced SERS signal.
Claims 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Li (US 2013/0070241), hereinafter “Li 2”.
Regarding claim 8, Li teaches a surface enhanced luminescence (SEL) sensor (abstract, Fig. 1) comprising: 
a substrate (Fig. 1, ref 110); 

a second nano finger having a size and shape different from the first nano finger (paragraphs [0011], [0035], “a random distribution of different size structures” Fig. 2C is a line drawing of a photomicrograph.  The figure shows different shapes, for example, each pillar twists differently, and the cross section of each top is different.  This is due to the random arranging during formation).
Li is silent regarding a non-spherical cap on the nano finger, wherein a width of the non-spherical cap is greater than a width of the nano finger to bend the nano finger in a closed state.
However, Li 2 teaches a non-spherical cap on the nano finger, wherein a width of the non-spherical cap is greater than a width of the nano fiber to bend the nano finger in a closed state (Fig 6, refs 120-1B, 120-2B, show flat, oval caps, which are larger refs 140, 142 than the width of nano finger 120-1A, 120-2A, paragraphs [0020]; the recitation “to bend the nano finger in a closed state” is a function that is satisfied as figures 3-5 show a bended, closed state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li with the teaching of Li 2 by including a non-spherical cap on the nano finger, wherein a width of the non-spherical cap is greater than a width of the nano finger to bend the nano finger in a closed state in order to have additional sites for a SERS reaction to take place.
Regarding claim 9, Li teaches wherein each nano finger has an asymmetric cross sectional geometry that changes along a vertical height of the nano finger (as shown in Fig 2C, paragraph [0035] “a random distribution of different size structures”).
Regarding claim 10, Li teaches wherein each nano finger comprises a first side on a first side of an axis the nano finger forming an angle greater than 90° with the substrate and a second side on a second side of the axis forming an angle of less than or equal to 90° with the substrate (as shown in Figs. 1, 2C).
Regarding claim 11, Li teaches wherein each nano finger comprises a first side on a first side of an axis of the nano finger forming an angle less than 90° with the substrate and a second side on a second side of the axis forming an angle of at least 90° with the substrate (as shown in Figs. 1, 2C).
Regarding claim 13, Li teaches wherein an axis of the nano finger extends obliquely with respect to the substrate (as shown in Figs. 1, 2C).
Regarding claim 15, Li discloses wherein each of the nano fingers of the cluster has a pair of pointed sides (paragraph [0017]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt et al. (US 2011/0116089) Figs. 1e,f, 4 shows a photograph of nano pillars having an irregular geometry of different sizes and shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877